Mazzarelli, J.
(concurring). In its final charge to the jury, the trial court attempted to give shape to the amorphous concept of reasonable doubt in terms that would aid the jury in its task of reaching a verdict based on the evidence or lack of evidence. As part of a larger explanation of what constitutes a reasonable doubt and the reasoning process to be used by the jury, the trial court used the particular language set forth in the majority memorandum. This language is very similar to, but is not exactly the same as, that approved in People v Serrano (170 AD2d 269, 269-270, lv denied 77 NY2d 1000 ["the jury should apply the same reasoning 'as you would and do apply to weighty and important matters involving your personal and business affairs’ ”]) and People v Thomas (210 AD2d 10, lv denied 85 NY2d 867 [jurors properly instructed to apply " 'the same power of reasoning and power of decision that you would apply and do apply to weighty and important matters relating to your personal and business affairs’ ”]).
*347Standing alone and out of context, the objected-to phrase can be read, as the dissent has read it, as diluting the quantum of proof (or in the words of the trial court, "the amount of proof’) required for a conviction rather than as describing the reasoning process to be used by the jury in determining whether the prosecution has in fact met its burden of proof. However, in the preceding paragraph the trial court, in describing the reasoning process the jurors should use, stated to the jurors, "You must use the same powers of reasoning and power of decision making which I know that you apply to any important matter in your own lives.” This is the same language approved in Thomas. In the sentence immediately preceding the one objected to, the trial court referred to common sense as a "tool for deciding a case.” Then, in a reference back to the preceding paragraph which contained the approved Thomas language, the trial court made the objected-to statement.
When viewed in context, as it must be (People v Coleman, 70 NY2d 817, 819), the objected-to language was describing the reasoning process to be used by the jury, and described it in a manner previously approved by Thomas and Serrano. Moreover, as the majority memorandum properly notes, elsewhere in its charge, the trial court properly defined the quantum of proof in terms previously approved by this Court. Thus, it cannot be said that the objected-to language, when read in context of the entire charge, deprived defendant of a fair trial and defendant’s conviction is therefore properly affirmed.